Citation Nr: 1401489	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  10-41 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for right lower extremity radiculopathy, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from December 1978 to February 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision f the Waco, Texas, Board of Veterans Appeals (Board) rating decision which denied an increased rating for right lower extremity radiculopathy.  

In July 2013, the Veteran and his spouse testified at a Videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts, in essence, that symptomatology associated with his right lower extremity radiculopathy is more severe than the current evaluation reflects.  He states he has radiating pain numbness, and swelling.  He testified at his videoconference hearing in July 2013, that since his last VA examination in August 2012, his right lower extremity radiculopathy has continued to worsen.  

A Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Since the Veteran claims worsening of his right lower extremity radiculopathy, the VA's duty to assist requires a "thorough and contemporaneous" medical examination.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).     

The Veteran has also indicated that he continues to be treated for his radiating pain to his right lower extremity, to include his foot, by Dr. Damien Bhakta.  He did not indicate whether this physician is a VA or private physician.  In any event, VA should contact the Veteran to obtain the information necessary to obtain his records, and seek the Veteran's treatment records from Dr. Bhakta.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any new medical evidence, from VA or otherwise, to include Dr. Damien Bhakta, that may have come into existence since the time the claims file was last updated by the RO.  

2.  Schedule an appropriate VA neurology examination to determine the current severity of the Veteran's service-connected right lower extremity radiculopathy.  The claims folder must be made available to the examiner for review of the case, and the examination report should include discussion of the Veteran's documented medical history and lay statements.  All indicated tests and studies should be performed, to include EMG and/or nerve conduction studies.  The examiner should review the results of any testing prior to completing the report.  The examiner should indicate specifically whether the symptomatology associated with the Veteran's right lower extremity radiculopathy is mild, moderate, moderately severe, or severe.  

3.  After completion of the above action, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case (SSOC) should be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.  


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


